Citation Nr: 1013738	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from August 1959 to August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

In November 2009, the Veteran's representative submitted 
evidence directly to the Board which was unaccompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304 (2009).  However, as will be further discussed below, 
since the Board is granting the Veteran's claim in full 
without consideration of this recently-submitted evidence, 
there is no prejudice to the Veteran.  


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to 
his service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veteran's Claims Assistance Act of 2000 (the VCAA)

The Veteran's claim of entitlement to service connection for 
bilateral sensorineural hearing loss has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Service Connection

The Veteran alleges that he currently suffers from bilateral 
sensorineural hearing loss that is the result of his time in 
active duty service.  Specifically, the Veteran alleges that 
his exposure to noise in connection with his Military 
Occupational Specialty (MOS) as an armory specialist as well 
as experiencing noise exposure from helicopters, tanks, many 
type of guns and grenades.

At the outset, the Board notes that the competent medical 
evidence of record demonstrates that the Veteran suffers from 
conductive and sensorineural bilateral hearing loss.  It is 
well-established that the Board is precluded from 
differentiating between symptomatology attributed separate 
disabilities (in this case conductive hearing loss and 
sensorineural hearing loss) in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

In the instant case, the May 2007 QTC examiner and the July 
2009 VA examiners attempted to differentiate between the 
symptomatology associated with the Veteran's bilateral 
conductive and sensorineural hearing loss; providing separate 
medical nexus opinions for each disability.  Such will be 
discussed below.  As to the remainder of the medical evidence 
of record which fails to distinguish between the 
symptomatology associated with the Veteran's bilateral 
conductive and sensorineural hearing loss, for the purposes 
of this decision, the Board will attribute all of the 
Veteran's symptoms to bilateral sensorineural hearing loss.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2009).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Several private and VA audiograms reflect that the Veteran 
suffers from bilateral sensorineural hearing loss for VA 
purposes under 38 C.F.R. § 3.385.  See e.g., the May 2007 QTC 
examination report, June 2007 private treatment record from 
J.A.W., Au.D. and July 2009 VA examination report.  
Accordingly, Hickson element (1) has been demonstrated.  

The Veteran's service treatment records are devoid of any 
evidence of in-service hearing loss.  His separation 
audiogram reflects normal bilateral hearing.  However, the 
separation examination reflects that the Veteran suffered a 
perforated right eardrum and occlusion of the left ear canal 
due to cerumen.  Some disease of the ears is therefore 
established.  

There is also evidence that the Veteran likely incurred 
acoustic trauma during service.  His DD-214 indicates that he 
was an armory specialist - a military occupational specialty 
associated with noise exposure.  Moreover, the Veteran has 
asserted that he was exposed to loud noises during his 
service, to include helicopters, tanks, many types of guns 
and grenades.  See a April 2007 statement from the Veteran.  
He is certainly competent to provide such lay evidence, and 
there is nothing to contradict his statements.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, resolving 
any doubt in his favor, the Board concludes that he was 
exposed to acoustic trauma during service as well as 
experiencing some disease related to the ears.

Turning to crucial Hickson element (3), medical nexus, there 
are four medical opinions of record concerning the Veteran's 
bilateral sensorineural hearing loss claim.  

By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  The Board 
has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Rather, in evaluating the probative value of competent 
medical evidence, the Court has stated in pertinent part:  
"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470- 71 (1993).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

First, after performing an audiogram and interview with the 
Veteran, the May 2007 VA examiner stated that "the etiology 
of the underlying sensorineural [hearing loss] component 
cannot be determined at this time."  See the May 2007 QTC 
examination report.  This aspect of the medical opinion is 
not dispositive of the question of medical nexus and will not 
be considered by the Board.  However, of interest, the 
examiner made the finding that the Veteran's tinnitus had a 
conductive component.  Such suggests a relationship between 
the Veteran's hearing loss (the conductive aspect) and his 
tinnitus, which is a service connected disability.

The medical opinions of the May 2009 VA ear disease examiner 
and July 2009 VA audiological examiner are essentially 
unfavorable to the Veteran's claim.  Both VA examiner's noted 
that the Veteran's August 1962 separation examination 
reflected bilateral hearing within normal limits and opined 
that the Veteran's bilateral sensorineural hearing loss was 
less likely than not related to his noise exposure during his 
service.  However, the May 2009 VA ear disease examiner 
alluded to a possible medical nexus between the Veteran's 
current sensorineural hearing loss and his bilateral chronic 
ear disease, which was demonstrated in-service and post-
service.  The July 2009 examiner similarly indicated that it 
was possible that the Veteran's hearing sensitivity was 
related to the ear disease he experienced in service.

In clear favor of the Veteran's claim is the June 2007 nexus 
opinion offered by J.A.W., Au.D., stating that the Veteran's 
bilateral sensorineural hearing loss was more likely than not 
due to exposure to hazardous noise while in service.  See a 
June 2007 private treatment record from J.A.W., Au.D..  No 
reference was made to his ear disease or conducive hearing 
loss.

In sum, the evidence shows that the Veteran suffers from 
hearing loss with conductive and sensorineural components, 
that he suffered acoustic trauma as well as ear disease in 
service, and that there is a conflict of medical opinions as 
to whether his hearing loss is related to the acoustic 
trauma, ear disease, or both.  Further, as noted above, the 
Veteran has established service connection for tinnitus.  The 
origin of the tinnitus is not clearly addressed.  However, 
the May 2007 opinion suggests that there is a conductive 
component to the Veteran's tinnitus.  In that regard, it is 
observed that "an associated hearing loss is usually present" 
with tinnitus.  See the Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  

In light of this evidence, the Board finds that the weight of 
the probative evidence of record indicates that the Veteran 
as likely as not incurred bilateral hearing loss as a result 
of his in-service noise exposure or his in-service ear 
disease.  The Board fully recognizes that the Veteran is not 
presently service connected for chronic ear infections.  
However, while hearing loss was not documented in service, 
the fact remains that there is sufficient evidence to show 
there is a potential relationship between those in service 
infections/problems and the hearing loss he has today.  

Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2009); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


